 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
 
This SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated May
15, 2009, is among Resource America, Inc., a Delaware corporation (“Borrower”),
TD BANK, N.A., a national banking association, in its capacity as agent
(“Agent”), TD BANK, N.A., a national banking association, in its capacity as
issuing bank (“Issuing Bank”) and each of the financial institutions which are
now or hereafter identified as Lenders on Schedule A (as such Schedule may be
amended, modified or replaced from time to time) attached to the Loan Agreement
(as defined below) (each such financial institution, individually a “Lender” and
collectively all “Lenders”).
 
BACKGROUND
 
A.           Pursuant to the terms of a certain Loan and Security Agreement
dated May 24, 2007 among Borrower, Agent and Lenders (as the same has been or
may be supplemented, restated, superseded, amended or replaced from time to
time, the “Loan Agreement”), Lenders made available to Borrower, inter alia, a
revolving line of credit (the “Loans”).  All capitalized terms used herein
without further definition shall have the respective meaning set forth in the
Loan Agreement and all other Loan Documents.
 
B.           The Loans are secured by, inter alia, continuing perfected security
interests in the Collateral.
 
C.           Borrower has requested that Agent and Lenders modify, in certain
respects, the terms of the Loan Agreement and Agent and Lenders have agreed to
such modifications in accordance with and subject to the satisfaction of the
conditions hereof.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendments to Loan Agreement.  On the Seventh Amendment Effective
Date:
 
a.           Section 1 of the Loan Agreement shall be amended by inserting
“Dissolving Entity” “Interest Coverage Ratio”, “Leaf Capital Event”, “Leaf
Entity”, “Miscellaneous Excluded Subsidiary”, “Real Estate Venture Investments”,
“Seventh Amendment,” “Seventh Amendment Effective Date” and “St. Cloud
Investment” as new definitions, reading in full as follows:
 
“Dissolving Entity” shall mean each of RAI Acquisition Corp., Resource Banking
Advisory and Management, Inc., Resource Properties XXXV, Inc., RRE Highland
Lodge Leaseco, LLC, and Resource Financial Advisors, LLC.
 
“Interest Coverage Ratio” – For any period, the ratio of (i) Consolidated Cash
Flow to  (ii) Consolidated Interest Expense, all as determined in accordance
with GAAP.
 
“Leaf Capital Event” – The issuance of any Subordinated Debt (other than any
subordinated promissory note executed by Leaf Financial Corporation, a
 

--------------------------------------------------------------------------------


Delaware corporation, in favor of Resource Leasing, Inc., a Delaware
corporation) or the issuance of any Capital Stock by Leaf.
 
“Leaf Entity”  - Each direct or indirect Subsidiary of Leaf and each direct or
indirect Subsidiary of LEAF Asset Management, LLC, a Delaware limited liability
company. .
 
“Miscellaneous Excluded Subsidiary” – Each of Chadwick Securities,
Inc., Resource Europe Management Limited, RCP Foxglove Manager, Inc., RCP Santa
Fe Manager, Inc., and RCP Howell Bridge Manager, Inc. and Apidos Select
Corporate Credit Fund GP, LLC.
 
“Real Estate Venture Investments” – Collectively, those certain debt and equity
interests (including Capital Stock), owned by Borrower or a Subsidiary Guarantor
in entities engaged in the business of investment in or acquisition,
development, and resale of real estate, listed on Schedule I.
 
 “Seventh Amendment” – The Seventh Amendment to Loan and Security Agreement
dated May __, 2009 among Borrower, Agent, Issuing Bank and Lenders.
 
“Seventh Amendment Effective Date” – The date when all conditions precedent to
the effectiveness of the Seventh Amendment have been satisfied.
 
“St. Cloud Investment”  -- That certain subordinate loan in the approximate
principal amount of $694,000 held by Resource Properties VIII, Inc. and listed
as Item 5 under the title “Legacy Assets” in Schedule I.
 
b.           Section 1 of the Loan Agreement shall be amended by deleting the
definitions of Adjusted Revolving Credit Base Rate, Excluded Subsidiary, L/C
Sublimit, Leaf, Maximum Revolving Credit Amount and Revolving Credit Maturity
Date and replacing each as follows:
 
Adjusted Revolving Credit Base Rate – The Base Rate plus five hundred (500)
basis points; provided that the Adjusted Revolving Credit Base Rate shall not be
less than ten percent (10%) per annum.
 
Excluded Subsidiary -  Each Subsidiary (whether direct or indirect) of Borrower,
which is (i) prohibited from guaranteeing the Obligations pursuant to a
financing agreement related to such Subsidiary’s Indebtedness, (ii) a Leaf
Entity, or (iii) a Miscellaneous Excluded Subsidiary, and which prohibition is
confirmed in writing by counsel to Borrower.  Excluded Subsidiaries are set
forth on Schedule C attached hereto, as such Schedule may be amended,
supplemented, replaced or restated from time to time.
 
 
L/C Sublimit – An amount equal to ten percent (10%) of the Maximum Revolving
Credit Amount then in effect.

 
 
2

--------------------------------------------------------------------------------


 
 
Leaf – Leaf Financial Corporation, a Delaware corporation.

 
Maximum Revolving Credit Amount – Subject to Section 2.9(b), the sum of
Thirty-Five Million Dollars ($35,000,000); provided however that the Maximum
Revolving Credit Amount shall, irrespective of any permanent reductions to the
Maximum Revolving Credit Amount pursuant to Section 2.9, automatically and
permanently reduce by Eight Hundred Fifty Thousand Dollars ($850,000) on the
fifteenth day of each month commencing June 15, 2009.
 
Revolving Credit Maturity Date – October 15, 2010.
 
c.           The Loan Agreement shall be amended by deleting Section 2.1(a)(i)
and replacing it as follows:
 
(i) Subject to the terms and conditions of this Agreement, each Lender hereby
severally establishes for the benefit of Borrower a revolving credit facility
(collectively, the “Revolving Credit”) which shall include Letters of Credit
issued by Issuing Bank and cash Advances extended by Lenders to or for the
benefit of Borrower from time to time hereunder (“Revolving Credit Loans”).  The
aggregate principal amount of all Revolving Credit Loans, unreimbursed Letters
of Credit plus outstanding and undrawn Letters of Credit shall not, at any time,
exceed the Borrowing Base.  Subject to such limitation, the outstanding balance
of Revolving Credit Loans may fluctuate from time to time, to be reduced by
repayments made by Borrower, to be increased by future Revolving Credit Loans
which may be made by Lenders and, subject to the provisions of Sections 2.1(d)
and 8 below, shall be due and payable on the Revolving Credit Maturity Date. If
the aggregate principal amount of all Revolving Credit Loans, unreimbursed
Letters of Credit plus outstanding and undrawn Letters of Credit at any time
exceeds the Borrowing Base (“Overadvance”), Borrower shall within five (5)
Business Days notice from Agent, repay the Overadvance in full (provided that
Borrower shall repay any Overadvance existing on the date of a reduction in the
Maximum Revolving Credit Amount on that date).
 
d.           The Loan Agreement shall be amended by deleting Section 2.6 and
replacing it as follows:
 
2.6           Interest:
 
(a)           The unpaid principal balance of cash Advances under the Revolving
Credit shall bear interest, subject to the terms hereof, at a per annum rate
equal to the Adjusted Revolving Credit Base Rate.
 
(b)           Changes in the interest rate applicable to Base Rate Loans shall
become effective on the same day that there is a change in the Base Rate.
 
(c)           Interest on Base Rate Loans shall be payable monthly, in arrears,
on the first day of each month, beginning on the first day of the first full
calendar month after the Closing Date, and on the Revolving Credit Maturity
Date.
 
3

--------------------------------------------------------------------------------


(d)            Borrower shall no longer have the option to request or continue
LIBOR Rate Loans.
 
e.           Section 2.8 of the Loan Agreement shall be amended by deleting
subsection (b) and replacing it as follows:
 
(b)           Borrower shall pay to Agent, for the benefit of Lenders in
accordance with each Lender’s Pro Rata Percentage, letter of credit fees at a
per annum rate equal to five percent (5.00%) of the average daily maximum amount
available to be drawn under each Letter of Credit on the first day of each
calendar quarter in arrears.  Such fees are the “L/C Fees.”
 
f.           Section 2.8 of the  Loan Agreement shall be amended by insertion of
a new subsection (f),  reading in full as follows:
 
“(f)  On December 31, 2009 (or upon the occurrence of any Event of Default prior
to December 31, 2009), Borrower shall pay to Agent for the benefit of Lenders in
accordance with each Lender’s Pro Rata Percentage, $500,000 as the second
installment of the extension fee described in Paragraph 2 of the Seventh
Amendment, provided that if the Obligations have been paid in full and
terminated prior to December 31, 2009 and no Event of Default has occurred prior
to such date, the second installment shall not be due or payable.”
 
g.           Section 2.9 of the Loan Agreement shall be amended by deleting
subsection (b) and replacing it as follows:
 
(i) Borrower may, upon five (5) Business Days prior notice, permanently reduce
the Maximum Revolving Credit Amount; provided that, any such reduction shall be
in a minimum amount of One Million Dollars ($1,000,000) and integral multiples
of Five Hundred Thousand Dollars ($500,000).
 
(ii) Each mandatory prepayment under Section 2.9(c) and (d) shall permanently
reduce the Maximum Revolving Credit Amount by an amount equal to such
prepayment.
 
h.           Section 2.9 of the Loan Agreement shall be amended by insertion of
new subsections (c) and (d), reading in full as follows:
 
(c) Upon (i) the issuance by Borrower or any Subsidiary Guarantor of any
Subordinated Debt; (ii) the issuance by Borrower or any Subsidiary Guarantor of
any Capital Stock (other than (x) Capital Stock issued to Borrower or any other
Subsidiary Guarantor and (y) Capital Stock issued pursuant to Borrower’s equity
compensation plans in amounts and on terms reasonably consistent with past
practices), or (iii) subject to any limitation in Section 7.1(a), any Asset Sale
by Borrower or any Subsidiary Guarantor (each of the foregoing a “Mandatory
Prepayment Event”), Borrower shall on the date of such Mandatory Prepayment
Event prepay the Revolving Credit Loans by an amount equal to thirty percent
(30%) of the aggregate net proceeds (i.e., gross proceeds less the reasonable
and
 
4

--------------------------------------------------------------------------------


customary costs and expenses of any such incurrence, issuance or Asset Sale)
received by Borrower or Subsidiary Guarantor from such Mandatory Prepayment
Event; provided that (x) in the case of a sale of an ownership interest in the
National Press Building by Press Building, LLC, seventy-five percent (75%)of the
net proceeds (i.e., gross proceeds less the reasonable and customary costs and
expenses of such sale) shall be applied by Borrower to prepay the Revolving
Credit Loans.
 
(d) Upon the occurrence of any Leaf Capital Event, Borrower shall prepay the
Revolving Credit Loans by an amount equal to one hundred percent (100%) of the
net proceeds (i.e., gross proceeds less the reasonable and customary costs and
expenses of such Leaf Capital Event) in excess of Ten Million Dollars
($10,000,000) received by Leaf; provided that the aggregate amount payable under
this clause (d) shall not exceed Fifteen Million Dollars ($15,000,000).
 
i.           Section 3.1 of the Loan Agreement shall be amended by deleting
subsection (xiii) and replacing it as follows:
 
 (xiii) Investment Property – All Investment Property of Borrower consisting of
Sponsored CDO Equity Interests, all Pledged Securities, the Capital Stock of
Subsidiary Guarantors and other Subsidiaries as identified in the Subsidiary
Collateral Pledge Agreements, and Real Estate Venture Investments.
 
j.           Section 3.3(a) of the Loan Agreement shall be amended by inserting
the following at the end of the paragraph:
 
Borrower shall complete all actions necessary for Agent, on behalf of Lenders,
to obtain a perfected security interest in the Real Estate Venture Investments
(except for the St. Cloud Investment) within fifteen (15) days of the Seventh
Amendment Effective Date.
 
k.           Section 5 of the Loan Agreement shall be amended by insertion of a
new Section 5.26, reading in full as follows:
 
5.26           Miscellaneous Excluded Subsidiary. Each Miscellaneous Excluded
Subsidiary (except for Chadwick Securities, Inc., Apidos Select Corporate Credit
Fund GP, LLC and Resource Europe Management Limited) owns assets with an
aggregate value of less than $10,000.
 
l.           Section 6.8 of the Loan Agreement shall be amended by deleting
subsections (a), (b) and (c) and replacing each as follows:
 
(a) Intentionally omitted.
 
(b) Interest Coverage Ratio – Borrower shall maintain an
Interest Coverage Ratio, to be tested quarterly as of each fiscal quarter end on
a rolling four quarter basis, of not less than 1.25 to 1.0.
 
5

--------------------------------------------------------------------------------


 
 
 
(c) Consolidated Funded Debt to Net Worth Ratio – Borrower shall maintain a
Consolidated Funded Debt to Net Worth Ratio, to be tested as of each fiscal
quarter end, of not greater than 0.5 to 1.0.
 
m.           Section 6 of the Loan Agreement shall be amended by insertion of a
new Section 6.24, reading in full as follows:
 
6.24           Dissolving Entities.  Borrower shall cause each Dissolving Entity
to dissolve and be fully wound-up within sixty (60) days of the Seventh
Amendment Effective Date.  Borrower shall promptly provide Agent with written
evidence of such dissolution.
 
n.           Section 7.4(a) of the Loan Agreement shall be amended by inserting
the following after the word “purposes” at the end of such Section:
 
“; or (iii) such transaction is a transaction referenced in Section 2.9(c)(i) or
Section 2.9(c)(ii) of this Agreement.”
 
o.           Schedule A to the Loan Agreement shall be replaced in its entirety
with Schedule A as attached to this Amendment.
 
p.           Schedule C to the Loan Agreement shall be replaced in its entirety
with Schedule C as attached to this Amendment.
 
q.           The Loan Agreement shall be amended by insertion of Schedule I as
attached to this Amendment.
 
2.           Extension Fee.  In consideration for the modifications to the Loan
Agreement  made herein on the terms described in this Amendment, Borrower shall
pay to Agent for the benefit of Lenders in accordance with each Lender’s Pro
Rata Percentage, an extension fee of One Million Five Hundred Thousand Dollars
($1,500,000).  The extension fee shall be payable in two installments.  The
first installment of One Million Dollars ($1,000,000) shall be non-refundable
and fully earned and due on the Seventh Amendment Effective Date.  The second
installment of Five Hundred Thousand Dollars ($500,000) shall, except as set
forth in Section 2.8(f) of the Loan Agreement, be non-refundable and fully
earned on the Seventh Amendment Effective Date and payable as described in
Section 2.8(f) of the Loan Agreement.
 
3.           Representations and Warranties.  Borrower warrants and represents
to Agent and Lenders that:
 
a.           Prior Representations. Except as set forth on Schedule B to this
Amendment, Borrower, by its execution of this Amendment, reconfirms all
warranties and representations made to Lenders under the Loan Agreement and the
other Loan Documents and restates such warranties and representations as of the
date hereof, all of which shall be deemed continuing until all of the
obligations due to Secured Parties are indefeasibly paid and satisfied in full.
 
6

--------------------------------------------------------------------------------


b.           Authorization. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the transactions herein
contemplated (i) are
 
and will be within its powers, (ii) have been duly authorized by all necessary
action on behalf of Borrower and (iii) are not and will not be in contravention
of any order of court or other agency of government, of law or of any indenture,
agreement or undertaking to which Borrower is a party or by which the property
of Borrower is bound, or be in conflict with, result in a breach of or
constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or undertaking, or result in the imposition of any lien,
charge or encumbrance of  any nature on any of the properties of the Borrower.
 
c.           Valid, Binding and Enforceable. This Amendment and any assignment
or other instrument, document or agreement executed and delivered in connection
herewith, will be valid, binding and enforceable in accordance with their
respective terms.
 
d.           No Default.  No Default or Event of Default exists.
 
e.           Real Estate Venture Investments. Except for the Real Estate Venture
Investments, Borrower and any Subsidiary Guarantor are otherwise prohibited from
granting security interests to Agent for the benefit of Lenders in any other
debt and equity investments owned by Borrower or a Subsidiary Guarantor in
entities engaged in the business of investment in, or acquisition, development
or resale of real estate.
 
4.           Ratification of Loan Documents.  This Amendment is hereby
incorporated into and made a part of the Loan Agreement and all other Loan
Documents respectively, the terms and provisions of which, except to the extent
modified by this Amendment are each ratified and confirmed and continue
unchanged in full force and effect.  Any reference to the Loan Agreement and all
other Loan Documents respectively in this or any other instrument, document or
agreement related thereto or executed in connection therewith shall mean the
Loan Agreement and all other Loan Documents respectively as amended by this
Amendment.  As security for the payment of the Obligations, and satisfaction by
Borrower of all covenants and undertakings contained in the Loan Agreement,
Borrower hereby confirms its prior grant to Agent, for the ratable benefit of
Secured Parties, of a continuing first lien on and security interest in, upon
and to all of Borrower’s now owned or hereafter acquired, created or arising
Collateral as described in Section 3 of the Loan Agreement.
 
5.           Confirmation of Indebtedness. Borrower confirms and acknowledges
that as of the close of business on May 14, 2009, it is indebted to Agent and
Lenders under the Loan Documents in the aggregate principal amount of
$43,600,000 without any deduction, defense, setoff, claim or counterclaim of any
nature as of the date of this Amendment, plus all fees, costs and Expenses
incurred to date in connection with the Loan Documents.
 
6.           Confirmation of Subsidiary Guarantors.  By its signature below,
each Subsidiary Guarantor hereby consents to and acknowledges the terms and
conditions of this Amendment and agrees that its Surety and Guaranty Agreement
dated May 24, 2007 is ratified and confirmed and shall continue in full force
and effect and shall continue to cover all obligations of Borrower outstanding
from time to time under the Loan Agreement as amended hereby.
 
7

--------------------------------------------------------------------------------


7.           Effectiveness Conditions.  This Amendment shall become effective
upon the satisfaction of the following conditions:
 
        a.           Execution and delivery of this Amendment by the parties
hereto;
 
b.           Execution and delivery by Borrower and each Subsidiary Guarantor of
an Affirmation and Amendment to Loan Documents, in form and substance
satisfactory to Agent;
 
c.           Resolutions of Borrower and each Subsidiary Guarantor authorizing
the execution, delivery and performance of this Amendment and any amendment or
modification to any other Loan Document;
 
d.           Payment by Borrower of all of Agent’s Expenses;
 
e.           Payment by Borrower to Agent for the ratable benefit of Lenders of
the first installment of the extension fee described in Section 2 of this
Amendment, of which $333,334 is for the account of U.S. Bank, National
Association and $666,666 is for the account of TD Bank, N.A., and
 
f.           A confirmation letter from independent outside counsel with regard
to Excluded Subsidiaries.
 
8.           Governing Law.  THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND
ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED
SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT.
 
9.           Modification.  No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Agent or Lenders, as required under the Loan Agreement.
 
10.           Duplicate Originals:  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.
 
11.           Release.  As further consideration for the agreement of Agent,
Issuing Bank and Lenders to enter into this Amendment, Borrower (and by its
execution below, each Subsidiary Guarantor) hereby waives, releases, and
discharges Agent, Issuing Bank and each Lender, all affiliates of Agent, Issuing
Bank and each Lender and all of the directors, officers, employees, attorneys
and agents of Agent, Issuing Bank and each Lender and all affiliates of such
Persons, from any and all claims, demands, actions or causes of action existing
as of the date hereof, arising out of or in any way relating to this Amendment,
the Loan Agreement, the Loan Documents and/or any documents, agreements,
instruments, dealings or other matters connected with this Amendment, the Loan
Agreement, the Loan Documents or the administration thereof.
 
8

--------------------------------------------------------------------------------


12.           Waiver of Jury Trial:  BORROWER, AGENT AND EACH LENDER EACH HEREBY
WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 


 
[Signature Pages to Follow]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.
 




BORROWER:
Resource America, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name: Thomas C. Elliott
Title:   Senior Vice President - Finance & Operations




AGENT:
TD BANK, N.A. (successor by merger to Commerce Bank, N.A.)




By:  /s/ Gerard L.
Grady                                                                                                                                  
Name:  Gerard L. Grady
Title:    Senior Vice President




LENDERS:
TD BANK, N.A. (successor by merger to Commerce Bank, N.A.), as Lender
 
By:  /s/ Gerard L.
Grady                                                                                                                                  
Name:  Gerard L. Grady
Title:    Senior Vice President



U.S. Bank, National Association, as Lender

 
By:  /s/ Jsseph L.
Svehla                                                                                                                                  
Name:  Joseph L. Svehla
Title:    Vice President



--------------------------------------------------------------------------------


AGREED TO AND ACCEPTED:


SURETIES:


Apidos Capital Management, LLC



By: /s/ Thomas C.
Elliott                                                                
Name: Thomas C. Elliott
Title:   Vice President & Chief Financial Officer




Chesterfield Mortgage Investors, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Coredo Capital Management, LLC



By:  /s/ Jeffrey
Blomstrom                                                                                                                            
Name:  Jeffrey Blomstrom
Title:    President





Ischus Capital Management, LLC



By: /s/ Thomas C.
Elliott                                                                
Name: Thomas C. Elliott
Title:   Chief Financial Officer






RAI Ventures, Inc.



By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Senior Vice President





--------------------------------------------------------------------------------


 
 
RCP Financial, LLC



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Credit Management, LLC



By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Chief Financial Officer




Resource Capital Manager, Inc.



By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Senior Vice President - Finance & Operations




Resource Capital Investor, Inc.



By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Vice President - Finance




Resource Capital Partners, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    Senior Vice President





--------------------------------------------------------------------------------


 
 
Resource Credit Partners GP, Inc.


By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Chief Financial Officer
 
 
Resource Financial Institutions Group,  Inc.
 
By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Vice President - Finance & Treasurer



 
Resource Financial Fund Management, Inc.



By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Senior Vice President and Chief Financial Officer




Resource Housing Investors I, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Housing Investors II, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Housing Investors III, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President





--------------------------------------------------------------------------------


 
 
Resource Housing Investors IV, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President


 
Resource Leasing, Inc.


By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Treasurer




Resource Programs, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties VIII, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XIV, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XVII, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President





--------------------------------------------------------------------------------


 
Resource Properties XXIV, Inc.


By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties XXV, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XXVI, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XXX, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Properties XXXI, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Properties XXXIII, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President
 

--------------------------------------------------------------------------------


 
 
Resource Properties XL, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President


 
Resource Properties XLI, Inc.


By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XLIX, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Properties 54, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:  President


 
Resource Real Estate, Inc.


By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President

 

--------------------------------------------------------------------------------


 
 
Resource Real Estate Funding, Inc.


By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Senior Vice President




Resource Real Estate Holdings, Inc.



By:  /s/ Thomas C.
Elliott                                                                                                                               
Name:  Thomas C. Elliott
Title:    Vice President




Resource Rittenhouse, Inc.



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Real Estate Management, LLC



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




RRE1 Duraleigh Member, LLC



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    Senior Vice President




RRE2 Duraleigh Member, LLC



By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 

--------------------------------------------------------------------------------


 


RRE Avalon Member, LLC




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    Senior Vice President
 

--------------------------------------------------------------------------------


 
SCHEDULE “A”
 
 
Lenders
 
Pro Rata
Percentage
 
Revolving Credit
Pro Rata Share as of May 15, 2009
 
TD Bank, N.A.
 
66.66666666%
 
$23,333,333.00
         
U.S. Bank, National Association
 
33.33333334%
 
$11,666,667.00
          Total:  
100%
 
$35,000,000



(Schedule A to Loan and Security Agreement)

 
 

--------------------------------------------------------------------------------


 
SCHEDULE “C”
 
List of Subsidiaries Not Guarantying


 
1.
Chadwick Securities, Inc.

 
2.
Resource Europe Management Limited

 
3.
Resource RSI Phase I, LLC

 
4.
Resource RSI Phase II, LLC

 
5.
RCP Nittany Pointe Manager, Inc.

 
6.
RCP Chinoe Creek Manager, Inc.

 
7.
RCP Fountains GP, Inc.

 
8.
RCP Portland Courtyard Manager, Inc.

 
9.
RCP Albuquerque Manager, Inc.

 
10.
RCP Avalon Manager, Inc.

 
11.
RCP Falls at Duraleigh Manager, Inc.

 
12.
RCP Sage Canyon Manager, Inc.

 
13.
RCP Cuestas Manager, Inc.

 
14.
RCP Holdco I Manager, Inc.

 
15.
RCP Reserves Manager, Inc.

 
16.
RCP Foxglove Manager, Inc.

 
17.
RCP Santa Fe Manager, Inc.

 
18.
RCP Regents Center Manager, Inc.

 
19.
RCP Highland Lodge Manager, Inc.

 
20.
RCP Grove Manager, LLC

 
21.
RCP Howell Bridge Manager, Inc.

 
22.
RCP Heritage Lake Manager, LLC

 
23.
RCP Westchase Wyndham Manager, LLC

 
24.
RCP Pear Tree Manager, LLC

 
25.
RCP Wind Tree Manager, LLC

 
26.
RCP Chenal Brightwaters Manager, LLC

 
27.
Resource Asset Management, LLC

 
28.
LEAF Asset Management, LLC

 
29.
LEAF Commercial Finance Income Fund I, LP

 
30.
LEAF Commercial Finance Income Fund II, LP

 
31.
FLI Holdings, Inc.

 
32.
LEAF Financial Corporation

 
33.
LEAF Commercial Finance Co, LLC

 
34.
LEAF Funding, Inc.

 
35.
LEAF Institutional Direct Management, LLC

 
36.
Resource Capital Funding II, LLC

 
37.
LEAF Ventures, LLC

 
38.
Merit Capital Manager, LLC

 
39.
Merit Capital Advance, LLC

 
40.
LEAF Capital Management, Inc.

 
41.
Resource Commercial Mortgages, Inc.

 
42.
Resource Properties XXXV, Inc.

 
43.
RCP Magnolia Manager, LLC

 
44.
RCP West Wind Manager, LLC

 
45.
RCP Ryan’s Crossing Manager, LLC

 
46.
RCP Memorial Towers Manager, LLC

 
47.
RCP Cypress Landing Manager, LLC

 
48.
Cypress Landing Partners, LLC

 
49.
RCP Island Tree Manager, LLC

 
50.
Island Tree Partners, LLC

 
51.
RCP Villas Manager, LLC

 
52.
RCP Coach Lantern Manager, LLC

 
 

--------------------------------------------------------------------------------


 
 
 
53.
RCP Foxcroft Manager, LLC

 
54.
RCP Tamarlane Manager, LLC

 
55.
RCP Park Hill Manager, LLC

 
56.
RCP Bent Oaks Manager, LLC

 
57.
RCP Cape Cod Manager, LLC

 
58.
RCP Woodland Hills Manager, LLC

 
59.
RCP Woodhollow Manager, LLC

 
60.
Merit Processing, LLC

 
61.
LEAF Ventures II, LLC

 
62.
Prompt Payment, LLC

 
63.
LEAF Commercial Finance Fund, LLC

 
64.
RRE Oak Park Leaseco, LLC

 
65.
RRE Highland Lodge Leaseco, LLC

 
66.
RAI Acquisition Corp.

 
67.
Resource Banking Advisory and Management, Inc.

 
68.
Apidos Select Corporate Credit Fund GP, LLC

 
69.
Resource Financial Advisors, LLC

 
70.
RRE VIP Borrower, LLC

 
71.
RRE VIP International Village, LLC

 
72.
RRE VIP Regency Park, LLC

 
 

--------------------------------------------------------------------------------


 
SCHEDULE “I”
 
Real Estate Venture Investments


Legacy Assets
1.  Countryside - $2MM loan from Resource Properties XXXI, Inc. to Hopmeadow
Development, Inc.  RAI has pledged its equity interests in RP XXXI to Lenders.
2.  Barker Lofts - $135K loan from RAI to Barker Lofts, LLC.
3.  Met Fund XXVI -  Resource Properties XXVI, Inc. owns an interest in The
Metropolitan Fund: Dover Pension Investors – 1986 (“Met Fund”).  Met Fund owns
boat slips.
4.  National Press - RAI is the Class A Member of Press Building, LLC.   The
Class B Member is Trust II - Press Building, LLC.  Can pledge the Economic
Interests of the Class A Member. 
5.  St. Cloud – Subordinate loan held by Resource Properties VIII, Inc.  RAI has
pledged its equity interest in RP VIII to Lenders.
6.  Elkins – $1.4MM loan from Resource Properties XVII, Inc. to Elkins West
Associates secured by a DOT.  RAI has pledged its equity interests in RP XVII to
Lenders.
 
Joint Ventures
1.  HUD MF 2007 - RRE D2R2 2007-1, LLC can pledge its interests in RRE HUD MF
2007, LLC.
  
RRE Sponsored Funds
1.  Resource Real Estate Investors, L.P. – Resource Capital Partners, Inc. can
pledge its LP interests.
2.  Resource Real Estate Investors II, L.P. - Resource Capital Partners, Inc.
can pledge its LP interests.
3.  Resource Real Estate Investors III, L.P. - Resource Capital Partners, Inc.
can pledge its LP interests.
4.  Resource Real Estate Investors IV, L.P. - Resource Capital Partners, Inc.
can pledge its LP interests.
5.  Resource Real Estate Investors V, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.
6.  Resource Real Estate Investors 6, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests. 
7.  Resource Real Estate Investors 7, L.P. - Resource Capital Partners, Inc. can
pledge its LP interests.


 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------